Citation Nr: 1761110	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-40 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1951 to October 1953.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In his substantive appeal (VA Form 9), received in August 2016, the Veteran requested a Travel Board hearing.  However, in a June 2017 statement, the Veteran withdrew his hearing request

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO disallowed the Veteran's claim of entitlement to service connection for a right knee condition; the Veteran did not timely initiate an appeal of that decision within one year of notification.

2.  The evidence received since June 2009 relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee condition and raises a reasonable possibility of substantiating that claim.

3.  The Veteran's right knee condition did not have onset during active service and was not caused by active service.



CONCLUSIONS OF LAW

1.  The June 2009 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for a right knee condition have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for a right knee condition have not all been met.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Request to Reopen

Prior to the filing of the current claim of entitlement to service connection for a right knee condition, the AOJ denied this claim in a June 2009 rating decision.

VA received the Veteran's original claim of entitlement to service connection for a right knee condition on September 2, 1965.  In a November 1965 rating decision, the RO denied service connection for the claim.  The Veteran's representative at the time was notified of the decision.  The record does not document that the Veteran was provided with notice of his procedural or appellant rights.  In an April 1969 statement, the Veteran requested to reopen his claim for a right knee injury.  In May 1969, the RO sent the Veteran notification that service connection for these conditions was previously denied because the evidence of record did not show treatment during service.  The notice letter indicates that in order for the Veteran's claim to be considered, medical evidence to substantiate his claim was required and that unless further evidence of the claim was received, the Veteran's claim for service connection would remain in a disallowed status.  No new evidence was received within of year of that letter.

On February 26, 2009, the Veteran submitted a claim for service connection for a right knee condition.  In March 2009, the Veteran received notice that he was previously denied service connection for the right knee condition because there was no evidence of a current right knee condition and no evidence of a right knee condition in service treatment records (STRs) and that he was notified of that decision on November 3, 1965.  The March 2009 notice indicated that the appeal period for the November 1965 decision expired and was final, and that in order to reconsider the issues, new and material evidence was required.  The June 2009 rating decision denied reopening the claim, finding that new and material evidence had not been submitted.  Notification of the decision was provided to the Veteran and his representative and included an enclosed VA Form 4107.  The enclosed form provided the Veteran with notice of his procedural and appellate rights.  The Veteran did not timely appeal the June 2009 rating decision and no relevant evidence was submitted within the appeal period; therefore, the June 2009 decision is final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 3.156(b) (2017).

Once a claim is disallowed in a final AOJ decision it generally cannot be reopened and allowed.  38 U.S.C. § 7105(c) (2012).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The regulation that implements 38 U.S.C. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  Thus, it must first be determined whether the claim may be reopened.

Evidence received since June 2009 not previously taken into consideration, includes multiple lay statements, private treatment records, and a July 2016 VA examination of the knee.  The examination indicates a diagnosis of a right knee condition and provides a nexus opinion related to the Veteran's claim.  This is sufficient to reopen the claim.

II.  Service Connection

The Veteran contends that his right knee condition is directly related to service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Here, however, the Veteran's osteoarthritis of the right knee did not manifest until well after service, and there is no indication of these conditions prior to, during, or within one year of service.

The July 2016 VA examination indicates that the Veteran was diagnosed with right knee joint osteoarthritis (degenerative joint disease (djd)) and right knee instability.

The Veteran's STRs are absent for any complaints, symptoms, treatment, or diagnosis of a knee condition in service. A report of medical history from October 1958 includes the Veteran's endorsement that he had never had trick or locked knee, arthritis or rheumatism, or any bone, joint or other deformity.  Service treatment records document that he reported pain in his wrist in April 1953.  A sick call treatment record documents that in 1952 to 1953 he reported eye trouble, cold, red spot on his right leg, laceration of an index finger, sore throat, sore wrist, sore foot, cut on his right foot, rash on his arm, and athletes foot.  There is no mention of any knee symptoms or treatment. 

The Veteran underwent a special orthopedic and surgical examination on October 1, 1965.  The examination report indicates that the Veteran reported that he bumped his right knee against an anti-aircraft artillery piece in 1952 at Quantico, VA.  He notes that he does not remember any x-rays being taken but reports being treated as an outpatient for 2 weeks and given light duty.  He stated that he still has occasional pain and swelling in the right knee, especially when the weather changes.  The report indicates that physical examination of the right knee shows no findings and notes a diagnosis of "contusion, right knee, history of."

In an April 1965 statement, the Veteran's private physician indicated that the Veteran was being treated for varicose veins, noting that the condition is much worse in the right leg at the area of an old knee injury.

In the April 1969 statement, the Veteran noted that he injured his knee on February 18, 1952 and was hospitalized at Quantico, VA.

A VA examination record from December 1970 includes a radiographic report, dated October 4, 1965, indicating no evidence of gross bone or joint changes in the right knee.

Private treatment records received in August 2014 include a letter from the Veteran's private physician, who indicated that he had been treating the Veteran since March 29, 2013.  The physician stated that treatment options were discussed but were limited due to the Veteran's health.

Private treatment records received in September 2014 include an August 28, 2014 letter from the Veteran's rheumatologist.  The physician states that he has reviewed the Veteran's disability paperwork and supports his partial disability because of a military related injury sustained years ago.  He states that he met the Veteran in August 2014, five years after he had been diagnosed with arthritis.  He stated that the Veteran has radiographic changes in his right knee consistent with osteoarthritis.

The Veteran underwent a VA examination in July 2016.  The report indicates that while the Veteran reported injuring his right knee in service in 1952, STRs are negative for any right knee injury and there is no evidence of a chronic ongoing right knee condition.  The report indicates that the Veteran stated that his right knee began to bother him in the 1970's, and a Guard examination on October 15, 1958 is negative for any knee condition.  The examiner opines that it is less likely as not that the Veteran's current right knee condition, right knee djd with instability, is a result of the Veteran's military service.  The examiner explained that based on the Veteran's statement that he injured his right knee in service in 1952 and confirmation in subsequent medical records, that the Veteran sustained a right knee contusion.  The examiner notes that right knee contusions usually resolve without ongoing problems.  The examiner notes that the Veteran does not testify to a chronic problem in service or ongoing right knee problems during the next 10 years after service.  The examiner states that the Veteran currently has bilateral knee djd and that he underwent total knee replacement on the left, which was not injured in service.  The examiner notes that the non-injured left knee was worse than the right knee and explains that this is strong evidence that the process causing the current bilateral knee DJD was not a result of the injury in service but is a common condition in Veterans in their 80's due to normal aging.

Multiple lay statements have been submitted in support of the Veteran's contentions.  However, the statements do not provide a nexus opinion to relate the Veteran's claimed knee injury in service and his current knee condition.  Three letters were received in August 1965 from his mother, his brother, and his wife.  The letters indicate that the Veteran had complained of an injury to his knee in service.  Two of the letters indicate that they received a letter from the Veteran when he was in service where he stated that he was bothered with various veins and that when he was home on leave, he complained about a sore knee.  Three letters received in August 2016 from the Veteran's children indicate that they witnessed the Veteran frequently treating his knee since at least the early 1960's and that he explained to their mother that his right knee has continued to cause problems since an injury in service.  The letters discuss that they assisted the Veteran with any work involving a lot of walking, stairs, or ladders.

The Veteran first filed a claim for a bilateral knee condition in September 1965, 12 years after service, despite contending that his knee pain began in service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.

The origin or cause of the Veteran's right knee condition is not a simple question that can be determined based on mere personal observation by a lay person, thus, the Veteran's lay assertion is not competent to establish a nexus.  This is particularly the case, given the history of his knee pain as documented in his STRs, finding no indication of complaints or treatment for a knee condition.  A sick call treatment record does not indicate any mention of the Veteran's knee.

As discussed above, the Veteran contends that his right knee condition began in service.  However, the first mention of any knee pain or injury appears in a medical record received in April 1965 from the Veteran's private physician.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.

In this regard, the Veteran has alleged that he has suffered from a right knee condition since service.  The Board acknowledges that the various lay statements provided indicate that the Veteran reported a problem with his knee and that they witnessed treatment of his knee and the effect his condition has had on his life.  However, as noted above, STRs do not indicate any mention of the Veteran's knee.  Nor is there any indication that he was ever hospitalized for a knee condition during service.  It is noted that the Veteran's reports of treatment are somewhat inconsistent in that he reported that he was treated on an outpatient basis and also reported that he was hospitalized for treatment.  If either of these statements were accurate it is highly unlikely that his STRs would be completely silent for any knee condition or treatment.  Therefore, the Veteran's current statements and the lay statements, made in connection with the Veteran's pending claim for VA benefits, that his right knee condition was due to service are inconsistent with the other evidence and, therefore, are not credible.  Consequently, the Board finds such statements lack credibility as they are inconsistent with the other evidence of record and, therefore, affords them minimal probative weight.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, after an extensive review of the Veteran's service records, VA medical records, and lay statements, the Board concludes that the preponderance of evidence is against a nexus between his current knee condition and service.  There is no showing of arthritis in the Veteran's right knee in the year following separation from active service so the presumptive provisions for arthritis are not for application.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a right knee condition.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as 


	(CONTINUED ON NEXT PAGE)





there is no approximate balance of evidence.  Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence has been submitted to reopen the Veteran's claim for service connection for a right knee condition; the claim is reopened and to that extent only the appeal is granted.

Service connection for a bilateral knee condition is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


